THE         ATTORSEY        GESEFLWL
                                    OF TEXAS




     Honorable Phil Nichols                    Opinion No. JM-1172
     Erath County Attorney
     Courthouse                                Re: Authority of a sheriff
     Stephenville, Texas    76401              to impose a $20 fee on an
                                               inmate who is released  on
                                               bond   (RQ-1944)

     Dear Mr. Nichols:

          You ask whether a sheriff has authority to impose a $20
     fee on an inmate at the time a bail bond is filed for his
     release.   Your question necessitates    a review of     the
     statutes authorizing  the assessment   of a fee against    a
     defendant for taking and approving a bond.

P         Article 102.011 of the           Code    of   Criminal   Procedure
     provides in relevant part:

                 (a) A defendant   convicted of      * -
             demeanor shall pay the following   fzes for
             services performed  in the case by a peace
             officer:

                .   .   .   .

                     (5) $10 for taking and approving   a
                bond and, if necessary,    returning  the
                bond to the courthouse. (Emphasis added.)

          Article 17.42(a) of the Code of Criminal Procedure,  as
     added by Senate Bill 1451 of the 71st Legislature, provides:

                (a) A court, magistrate, or peace officer
             shall collect a $2 fee from a defendant
             charged with an offense other than a mis-
             demeanor punishable  by fine only on the
             release of the defendant on bail bond or
             personal bond.  The court, magistrate,    or
             peace officer may waive the fee for good
             cause shown.
P.
     Acts 1989, 71st Leg., ch. 698, at 3207 (eff. Sept. 1, 1989).




                                         P- 6181
Honorable Phil Nichols - Page 2    (JM-1172)




     Article 17.42, as added by Senate Bill 211 in 1989,
provides for the creation of a personal bond office to
gather and review information about an accused that may have
a bearing on whether he will comply with the conditions of a
personal bond. Acts 1989, 71st Leg., ch. 2, § 5.01(a), at
127. The court is authorized to assess a personal bond fee
of $20 or three percent of the amount of bail, whichever   is
greater, if the court releases the defendant upon the recom-
mendation of the personal bond office. Fees collected under
this provision may be used to defray the expenses of the
personal bond office, including the expenses of extradition.

     The fee authorized for taking and approving     a bond
under article  102.011 is only payable upon conviction.
Article 17.42(a),  as added by Senate Bill 1451 in 1989,
authorizes a court, magistrate,    or a peace officer to
collect a $2 fee from a defendant charged with a misdemeanor
(other than one punishable by fine only) on the release of
the defendant on bail bond or personal bond. Under the pro-
visions of article 17.42 as added by Senate Bill 221, the
court assesses the fee in cases where the court releases the
defendant on personal bond upon recommenda- tion of the
personal bond office. We find no provision authorizing    the
sheriff to impose a $20 fee at the time a bail bond is
filed.

                       SUMMARY

           A sheriff may not impose a $20 fee for the
        release of an inmate at the time a bail bond




                                 J k
        is filed.

                                   Very truly yo r ,


                                       A
                                   JIM     MATTOX
                                   Attorney General of Texas

MARY KELLER
First Assistant Attorney General

JUDGE ZOLLIE STEAKLEY
Special Assistant Attorney General

RENEA HICKS
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Tom G. Davis
Assistant Attorney General



                              P, 6182